J-A23040-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    STEPHEN JAMES MANNING

                             Appellant               No. 153 WDA 2018


        Appeal from the Judgment of Sentence imposed January 5, 2018
                 In the Court of Common Pleas of Butler County
               Criminal Division at No: CP-10-CR-0002201-2016


BEFORE: BOWES, SHOGAN AND STABILE, JJ.

MEMORANDUM BY STABILE, J.:                          FILED JUNE 19, 2019

       Appellant, Stephen James Manning, appeal from the judgment of

sentence the Court of Common Pleas imposed January 5, 2018. Appellant

challenges the legality of the sentence under Commonwealth v. Muniz, 164

A.3d 1189 (Pa. 2017). Upon review, we vacate the judgment of sentence in

part, affirm in part, and remand to the trial court for proceedings consistent

with this memorandum.

       The relevant factual and procedural background can be summarized as

follows. On January 5, 2018, following Appellant’s convictions of two counts

of indecent assault,1 the court ordered Appellant to register as a sex offender


____________________________________________


1According to the criminal information and guilty plea, the underlying crimes
were committed between October 1, 1996 and June 12, 1997.
J-A23040-18



for life under SORNA2, as in effect at the time of sentencing. Appellant timely

appealed, arguing that the sentence imposed was illegal to the extent it

ordered Appellant to lifetime registration for criminal conduct that occurred

prior to the effective date of SORNA.

         The parties and the trial court maintain that Muniz is applicable here.

We agree. SORNA cannot be applied to offenses, like here, that took place

before the effective date of SORNA. See Commonwealth v. Lippincott, ___

A.3d ____, 2019 WL 1612677 (Pa. Super 2019) (en banc); Commonwealth

v. Wood, ___ A.3d ____, 2019 WL 1595871 (Pa. Super. 2019) (en banc)

Commonwealth           v.   Luciani,      201    A.3d   802   (Pa.   Super.   2018);

Commonwealth v. Horning, 193 A.3d 411 (Pa. Super. 2018). Therefore,

we are constrained to vacate the judgment of sentence to the extent it

imposes SORNA registration requirements on Appellant.

         On appeal, the Commonwealth argues, without any meaningful

explanation, that Appellant’s registration requirement originally imposed is

proper under the current version of SORNA (see Act of February 21, 2018,

P.L. 27, No. 10 (“Act 10”); and Act of June 12, 2018, P.L. 1952 No. 29 (“Act

29”)3.    Appellant, on the other hand, argues that he is not subject to any

registration requirements, including those existing at time he committed the
____________________________________________


2Sex Offender Registration and Notification Act (SORNA), 42 Pa.C.S.A. §§
9799.10-9799.41.

3 Our Supreme Court recently granted review to determine the issue of
whether Acts 10 and 29 are constitutional.   See Commonwealth v.
Lacombe, 35 MAP 2018 (Pa. 2018).

                                           -2-
J-A23040-18



crimes, because those requirements have expired upon the entry into force of

SORNA. The trial court did not address either argument. We are constrained,

therefore, to remand to the trial court to determine what, if any, registration

requirements apply to Appellant. See Lippincott, Wood, Luciani.

      Judgment of sentence vacated in part and affirmed in part.          Case

remanded for further proceedings consistent with this memorandum.

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/19/2019




                                     -3-